           Case 1:20-cv-01307-MHS Document 4 Filed 10/02/20 Page 1 of 5




              In the United States Court of Federal Claims

                                       March 18, 2020



                                    GENERAL ORDER

        SUSPENDING PAPER FILING REQUIREMENTS IN PRO SE CASES


       Based on declared public health emergencies impacting Washington, D.C. and the
National Capital Region, and ongoing efforts to mitigate community transmission and the
impact of COVID-19, there is an immediate need for the United States Court of Federal
Claims to take steps to limit the number of court personnel who are required to be available
to process filings submitted through the U.S. Mail, by messenger, or in the court’s night
box. Providing pro se litigants with the ability to submit and be served with filings
electronically will reduce the number of court staff required to process paper filings, which
will minimize the risk to the health and safety of both court staff and the public conducting
business with the court.

        Consistent with this court’s Administrative Order issued on Monday, March 16,
2020, which restricts public access to the National Courts Building, and pursuant to
28 U.S.C. § 2071(e), it is hereby ORDERED, effective immediately and until further order
of the court, as follows:

       (1) Judges, special masters, the Clerk of Court, and counsel of record for the
           United States may file electronically in pro se cases using the court’s Case
           Management/ Electronic Case Files (CM/ECF) system. A pro se litigant
           may be served either by U.S. Mail or by electronic means to which the
           litigant has consented in writing (see paragraph (4) below). Counsel shall
           attach to each filing a certificate of service pursuant to Rule 5.3 of the
           Rules of the United States Court of Federal Claims (“RCFC”).

       (2) With no public access to the Clerk’s Office at this time, pro se litigants
           with active cases before the court shall, absent extraordinary
           circumstances, submit all case filings via e-mail to
           ProSe_case_filings@cfc.uscourts.gov. 1

       1
         If a pro se litigant submits frivolous submissions or does not comply with the
submission guidelines herein, e-mail privileges may be revoked by the assigned judge or special
master.
           Case 1:20-cv-01307-MHS Document 4 Filed 10/02/20 Page 2 of 5




              a. All documents submitted by e-mail must be in Portable Document
                 Format (PDF), and the e-mail subject line must include the case
                 name and docket number for which the submission is intended.
              b. Each e-mail submission must be limited to a document that is
                 clearly identified as a filing pursuant to a court rule or in response
                 to a court order.
              c. To satisfy the signature requirements of RCFC 11, e-mailed
                 submissions may include an electronic signature (s/[name of
                 party]). See Appendix E, RCFC, ¶ 19(a).
              d. Service pursuant to RCFC 5(b) shall be accomplished on the date
                 the e-mail message is transmitted to both the court and opposing
                 counsel. Pursuant to RCFC 5.3(b), a certificate of service shall be
                 attached to each filing.
              e. Pro se litigants may not file documents on behalf of any other
                 person.

       (3) All case initiating documents (e.g., complaints, petitions, notices of
           appeal), however, still must be submitted, along with either the required
           filing fee or an application to proceed in forma pauperis, either through
           the U.S. Mail, or by deposit in the court’s night box located at the garage
           entrance on H Street NW, between 15th Street and Madison Place.

       (4) Pro se litigants with active cases before the court may, if feasible, receive
           instant notification by e-mail of all electronic filings.
               a. To receive instant notification of filings by e-mail, a pro se litigant
                   must file the attached E-Notification Consent Form in each of his
                   or her active cases before the court.
               b. By filing an E-Notification Consent Form, the pro se litigant:
                        i. consents to receiving notice by e-mail of all electronic
                           filings in the named case, pursuant to RCFC 5(b), via the
                           court’s electronic filing system;
                       ii. waives service and notice of these filings by first class mail;
                           and
                      iii. understands that a Public Access to Court Electronic
                           Records (“PACER”) account is required to view electronic
                           filings. 2

       (5) Case-by-case exceptions to these directives may be ordered at the
           discretion of the assigned judge or special master after consultation with
           the parties.


       2
          PACER is an electronic public access service that allows users to obtain case and
docket information from federal courts. To register for an account, contact the PACER Service
Center at www.pacer.gov or (800) 676-6856. There is no cost for registration, but fees for
viewing documents may apply.
                                                2
  Case 1:20-cv-01307-MHS Document 4 Filed 10/02/20 Page 3 of 5




(6) The Clerk of Court is directed to provide public notice of this General
    Order and to take any necessary and proper actions to ensure that counsel
    and pro se litigants are aware of these provisions.



                                          ___________________________
                                          MARGARET M. SWEENEY
                                          Chief Judge




                                      3
             Case 1:20-cv-01307-MHS Document 4 Filed 10/02/20 Page 4 of 5



           In the United States Court of Federal Claims

                                               )
 _______________________________,              )
                                               )
                        Plaintiff,             )
                                               )       No. __________________
 v.                                            )
                                               )
 THE UNITED STATES,                            )
                                               )
                        Defendant.             )
                                               )


                               E-NOTIFICATION CONSENT FORM

       The undersigned pro se plaintiff in the above-identified case:

              Consents to receiving notice by e-mail of all electronic filings in the above-
               identified case, pursuant to Rule 5(b) of the Rules of the United States Court of
               Federal Claims, via the court’s electronic filing system.

              Waives service and notice by first class mail of all electronic filings in the above-
               identified case, including orders and judgments.

              Must be registered with PACER to view electronic filings in the above-identified
               case.

              Is responsible for immediately notifying the court in writing of any change of e-
               mail address.

        The Clerk of Court is authorized to add plaintiff’s e-mail address identified below to the court’s
electronic filing system. Plaintiff will submit all case filings via e-mail to
ProSe_case_filings@cfc.uscourts.gov, through the U.S. Mail, or by deposit in the court’s night box
located at the garage entrance on H Street NW, between 15th Street and Madison Place.


                                                     _________________________________________
                                                     (Signature of Plaintiff)

                                                     _________________________________________
                                                     (E-mail Address)

                                                     _________________________________________
                                                     (Date)
             Case 1:20-cv-01307-MHS Document 4 Filed 10/02/20 Page 5 of 5



           In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS


                                               )
 _______________________________,              )
                                               )
                        Petitioner,            )
                                               )       No. __________________
 v.                                            )
                                               )
 SECRETARY OF HEALTH AND                       )
 HUMAN SERVICES,                               )
                                               )
                        Respondent.            )
                                               )


                               E-NOTIFICATION CONSENT FORM

       The undersigned pro se petitioner in the above-identified case:

              Consents to receiving notice by e-mail of all electronic filings in the above-
               identified case via the court’s electronic filing system.

              Consents to service by e-mail, pursuant to Rule 5(b) of the Rules of the United
               States Court of Federal Claims.

              Waives service and notice by first class mail of all electronic filings in the above-
               identified case, including orders and judgments.

              Is responsible for immediately notifying the court in writing of any change of e-
               mail address.

        The Clerk of Court is authorized to add petitioner’s e-mail address identified below to the court’s
electronic filing system. Petitioner will submit all case filings via e-mail to
ProSe_case_filings@cfc.uscourts.gov, through the U.S. Mail, or by deposit in the court’s night box
located at the garage entrance on H Street NW, between 15th Street and Madison Place.


                                                     _________________________________________
                                                     (Signature of Petitioner)

                                                     _________________________________________
                                                     (E-mail Address)

                                                     _________________________________________
                                                     (Date)

                                                                                      Updated April 2020
